DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a speed detector configured to detect a moving speed of the recording object” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claims
Applicant’s Claims filed on 01/07/2021 regarding claims 1-12 is fully considered. Of the above claims, claims 6 and 17 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitations of both maintaining the laser power output and correcting the laser power output render that claim unclear.
Regarding claim 5, the recitations of both maintaining the laser power output and correcting the laser power output render that claim unclear.
Regarding claim 9, the recitations of both maintaining the laser power output and correcting the laser power output render that claim unclear.
Regarding claim 11, the recitations of both maintaining the laser power output and correcting the laser power output render that claim unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehira et al. (US 2017/0001459 A1).
Uehira et al. (first example embodiment) teach the following claimed limitations:
Regarding claim 1, a laser recording method for processing a recording object with laser light emitted from a laser light source (method of processing the reversible thermal recording medium RM using the light irradiation apparatus 100; FIG. 1; laser light can be used; [0040]), the laser recording method comprising:
correcting power output of the laser light set such that an amount of energy applied by the laser light per unit area of the recording object is constant even if the 
Regarding claim 7, a laser recording device configured to process a recording object with laser light emitted from a laser light source (light irradiation apparatus 100 configured to process the reversible thermal recording medium RM; FIG. 1; laser light can be used; [0040]), the laser recording device comprising:
a laser power output corrector configured to correct power output of the laser light set such that an amount of energy applied by the laser light per unit area of the recording object is constant even if the moving speed is changed (Pw/V is maintained at substantially constant level by adjusting the irradiation light power Pw; [0080]; this can be done even if the moving speed is changed; Pw/V has units of energy per unit length).
Uehira et al. (first example embodiment) do not teach the following claimed limitations:
Further regarding claim 1, detecting a moving speed of the recording object with a location of the laser light source when the laser light source emits laser light, as an observation point, while moving at least one of the recording object and the laser light source; and
the correcting step is intended to compensate energy loss derived from thermal diffusion occurring on the recording object based on the moving speed detected at the detecting.
Further regarding claim 7, a speed detector configured to detect a moving speed of the recording object with a location of the laser light source when the laser light 
the laser power output corrector to compensate energy loss derived from thermal diffusion occurring on the recording object based on the moving speed detected by the speed detector.
Uehira et al. (seventh example embodiment) teach the following claimed limitations:
Further regarding claim 1, detecting a moving speed of the recording object with a location of the laser light source when the laser light source emits laser light, as an observation point, while moving at least one of the recording object and the laser light source (scan speed detector 50a-3; FIG. 19; [0228]) for the purpose of acquiring the scan speed of the laser light on the scan target face.
Further regarding claim 7, a speed detector configured to detect a moving speed of the recording object with a location of the laser light source when the laser light source emits laser light, as an observation point, while moving at least one of the recording object and the laser light source (scan speed detector 50a-3; FIG. 19; [0228]) for the purpose of acquiring the scan speed of the laser light on the scan target face.
One of ordinary skill:
Further regarding claim 1, it would have been obvious to one of ordinary skill that correcting the power output can be used to compensate energy loss derived from thermal diffusion occurring on the recording object based on the moving speed detected at the detecting for the purpose of maintaining a constant energy used for generating 
Further regarding claim 7, it would have been obvious to one of ordinary skill that the laser power output corrector can be used to compensate energy loss derived from thermal diffusion occurring on the recording object based on the moving speed detected at the detecting for the purpose of maintaining a constant energy used for generating dot density. Energy loss derived from thermal diffusion is an inherent property of the recording medium.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate detecting a moving speed of the recording object with a location of the laser light source when the laser light source emits laser light, as an observation point, while moving at least one of the recording object and the laser light source; the correcting step is intended to compensate energy loss derived from thermal diffusion occurring on the recording object based on the moving speed detected at the detecting; a speed detector configured to detect a moving speed of the recording object with a location of the laser light source when the laser light source emits laser light, as an observation point, while moving at least one of the recording object and the laser light source; the laser power output corrector to compensate energy loss derived from thermal diffusion occurring on the recording object based on the moving speed detected by the speed detector, as taught by Uehira et al. and one of ordinary skill, into Uehira et al. for the purposes of acquiring the scan speed of the laser light on the scan target face; maintaining a constant energy used for generating dot density.
Allowable Subject Matter
Claims 2, 4, 6, 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 5, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 2 and 6 is the inclusion of method steps of the laser recording method according to claim 1 that include in a case of a first control scheme that maintains a duty ratio, t/T of a pulse width t to a laser power output period T constant, the power output of the laser light is corrected at the correcting, using the following formula: L = L0 + 1 (v0 - v)/ v0), where v0 is a reference moving speed, v is a moving speed, L0 is a laser power output value at the reference moving speed v0, L is a laser power output value at the moving speed v, and 1 is a coefficient of correction. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 3 is the inclusion of method steps of the laser recording method according to claim 1 that include in a case of a second control scheme that maintains laser power output L and a 0 + 2 (v0 - v)/ v0), where v0 is a reference moving speed, v is a moving speed, P0 is a pulse width at the reference moving speed v0, P is a pulse width at the moving speed v, and 2 is a coefficient of correction. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 4 is the inclusion of method steps of the laser recording method according to claim 1 that include in a case of a first control scheme that maintains a duty ratio, t/T of a pulse width t to a laser power output period T constant, the power output of the laser light is corrected at the correcting, using the following formula: L = L0 × (v0 - v)1, where v0 is a reference moving speed, v is a moving speed, L0 is a laser power output value at the reference moving speed v0, L is a laser power output value at the moving speed v, and 1 is a coefficient of correction. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 5 is the inclusion of method steps of the laser recording method according to claim 1 that include in a case of a second control scheme that maintains laser power output L and a pulse width t constant and allows a duty ratio, t/T of a pulse width t to a laser power output period T to vary, the power output of the laser light is corrected at the correcting, 0 × (v0 - v)2, where v0 is a reference moving speed, v is a moving speed, P0 is a pulse width at the reference moving speed v0, P is a pulse width at the moving speed v, and 2 is a coefficient of correction. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 8 and 12 is the inclusion of the limitations of the laser recording device according to claim 7 that include in a case of a first control scheme that maintains a duty ratio, t/T of a pulse width t to a laser power output period T constant, the laser power output corrector is configured to correct the power output of the laser light using the following formula: L = L0 + 1 (v0 - v)/ v0), where v0 is a reference moving speed, v is a moving speed, L0 is a laser power output value at the reference moving speed v0, L is a laser power output value at the moving speed v, and 1 is a coefficient of correction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 9 is the inclusion of the limitations of the laser recording device according to claim 7 that include in a case of a second control scheme that maintains laser power output L and a pulse width t constant and allows a duty ratio, t/T of a pulse width t to a laser power output period T to vary, the laser power output corrector is configured to correct the power output of the laser light using the following formula: P = P0 + 2 (v0 - v)/ v0), where v0 is a 0 is a pulse width at the reference moving speed v0, P is a pulse width at the moving speed v, and 2 is a coefficient of correction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 10 is the inclusion of the limitations of the laser recording device according to claim 7 that include in a case of a first control scheme that maintains a duty ratio, t/T of a pulse width t to a laser power output period T constant, the laser power output corrector is configured to correct the power output of the laser light using the following formula: L = L0 × (v0 - v)1, where v0 is a reference moving speed, v is a moving speed, L0 is a laser power output value at the reference moving speed v0, L is a laser power output value at the moving speed v, and 1 is a coefficient of correction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 11 is the inclusion of the limitations of the laser recording device according to claim 7 that include in a case of a second control scheme that maintains laser power output L and a pulse width t constant and allows a duty ratio, t/T of a pulse width t to a laser power output period T to vary, the laser power output corrector is configured to correct the power output of the laser light using the following formula: P = P0 × (v0 - v)2, where v0 is a reference moving speed, v is a moving speed, P0 is a pulse width at the reference moving speed v0, P is a pulse width at the moving speed v, and 2 is a coefficient of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




1 February 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853